\J
 .
     ...                                                                                Fl LED
                                                                                    QREOO COUNTY. TEXAS


                                     CAUSE NO. 43,014-A                                SEP t t 2015

           STATE OF TEXAS                       x      IN THE DISTRICT COURT        3'. pS o'ClocKXM
                                                x                        FILED IN
                                                                                   ~~
                                                                  6th COURT OF APPEALS
                                                x      IN AND FOR    TEXARKANA, TEXAS
       VS.                                      x                 9/11/2015 3:57:57 PM
                                                x      GREGG COUNTY, TEXAS
                                                                      DEBBIE AUTREY
                                                x                         Clerk
       FRED WRIGHT, JR.                         x      188TH JUDICIAL DISTRICT

                                     NOTICE OF APPEAL

           TO THE HONORABLE JUDGE OF SAID COURT:

                  COMES NOW FRED WRIGHT, JR., Defendant herein, by and through his
           undersigned counsel for appeal and would show:

              FRED WRIGHT, JR., Defendant, hereby gives his Notice of Appeal of the
       Judgment of conviction dated August 18, 2015, by taking his appeal to the Court of
       Appeals for the Sixth Appellate District in Texarkana.


                                                 Respectfully submitted,

                                                 LEW DUNN
                                                 Attorney at Law
                                                 201 E. Methvin, Suite 102
                                                 P.O. Box 2226
                                                 Longview, TX 75606
                                                 Tel. 903-757-6711
                                                 Fax 903-757-6712




                                                Attorney for Appellant
                                                Texas State Bar No.# 06244600




                                                                                                          J
                                                                                                          !
                                                                                                          i
                                                                                                          i
                                                                                                          I


                                                                                                          l
\J.
                                 CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the above and foregoing
      document was hand-delivered and/or electronically transmitted to the offices of Hon.
      Zan Colson Brown, Assistant District Attorney, Gregg County Courthouse, Longview,
      Texas on this-JI_
                      day of September, 2015.
j   ..


                                                                                                   FILED
                                                                                              GREGG COUNTY, TEXAS



                                          CAUSE NO. 43,014-A                                      SEP 11 2015

         STATE OF TEXAS                             x      IN THE DISTRICT COURT               3 '. ()OQ'CLOCK \:>   M
                                                                                             BA~2_Afois~RK
                                                    x                                         ev~~UTY
                                                    x      IN AND FOR
         vs.                                        x
                                                    x      GREGG COUNTY, TEXAS
                                                    x
         FRED WRIGHT, JR.                           x       188rn JUDICIAL DISTRICT

                              DESIGNATION OF RECORD ON APPEAL

          TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW the Defendant/Appellant FRED WRIGHT, JR., and submits
          this "Designation of Record on Appeal" in the above-referenced case, and requests:

           That the following items be contained in the record of this appeal in Cause No. 43,014-A:


                   1.     A complete Statement of Facts (Reporter's Record), including any and all
          pre-trial hearings, admonishments by the Court, any voir dire, the trial proceedings on
          guilt/innocence and/or guilty plea, and on punishment; any side-bar conferences, any
          post-conviction hearings, hearing on motion for new trial, all evidence and arguments of
          counsel, and any and all exhibits, whether filed by the State or Defense.

                2.     Indictment

                3.    Any special pleas, affidavits, letters, and motions of the Defendant and
                       motions of the State, and the Court's Orders and/or rulings on same,
                       including, with filing date indicated:

                       State's Motion Designating Expert Witnesses
                       State's Amended Motion Designating Expert Witnesses (two of these,
                        each signed by a different assistant DA)
                       State's Second Motion Designating Expert Witnesses
                       State's Third Motion Designating Expert Witnesses
                       Notice of Intent to Use Extraneous Offenses and Prior
                               Convictions, 9-22-14
                       Notice oflntent to Use Prior Convictions & Extraneous Offenses, 9-22-14
                       State's Notice oflntent to Cumulate, 4-7-14
                       Notice of Intent to Use Extraneous Offenses, 4-7-14
                       State's Motion in Limine Number 1, 4-7-14
..




           State's Motion for Discovery of Defendant's Witness List, 4-7-14
           Motion to Disclose Experts, 4-7-14

     4.    Waiver of arraignment, 2-1 7-14

     5.    Request for Appointment of counsel on appeal, 8-20-15

     6.    Docket Sheets

     7.    Felony Court Costs

     8.    Precept to serve Indictment

     9.    State Ex. #1, Ex. #2, and Ex. #3

     10.   Trial Court's Certificate of Defendant's Right of Appeal 6-26-2014

     11.   Defendant's Application for Probation, 8-18-15

     12.   Written Plea Admonishments, 8-18-15

     13.   Sex Offender Registration and Auto-Life Statute, 8-18-15

     14.   Plea Agreement, 8-18-15

     15.   Judgment of Conviction by Court, Waiver of Jury Trial, 8-18-15

     16.   Copies of all subpoenas issued 7-20-15 for court appearance on 8-18-15

     17.   Waiver of Jury Trial

     18.   All pre-trial and trial hearing exhibits

     19.   Letter to court reporter requesting preparation of Reporter's Record

     20.    Notice of Appeal

     21.   Motion for New Trial

     22.   Capias, 11-1-13

     23.   Bond

     24.   Conditions of Bond, 11-1-13
      25.      Magistrate's Warning, 11-1-13

      26.      Any other matter contained within the Court's files.

      27.      This "Designation of Record on Appeal"

       WHEREFORE, PREMISES CONSIDERED, the Defendant/Appellant respectfully
requests that these matters be contained within the record of this appeal.

                                             Respectfully submitted,

                                             LEW DUNN
                                             Attorney at Law
                                             201 E. Methvin, Suite 102
                                             P.O. Box 2226 Longview, TX 75606
                                             Tel. 903-757-6711
                                             Fax 903-757-6712




                                             Attorney for Defendant
                                             Texas State Bar License# 06244600


                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing document
 was hand-delivered and/or sent via electronic transmission to the offices of Hon. Zan
 Colson Brown, Assistant District Attorney, Gregg Co
 this_L}__day of September, 2015.




                                                                                             I
                                                                                             I
                                                                                             Ii
                                                                                             J


                                                                                             I
                                                                                             1
                                                                                             I
.-   • ·--:11o--   •
                                                                                                              FILED
                                                                                                        GREGG COUNTY, TEXAS


                                                       CAUSE NO. 43,014-A                                    SEP 1 1 2015

                       STATE OF TEXAS                                  x    IN THE DISTRICT COUR13'.dOo·cLocK ~                     M
                                                                                                       BARBfJN!!NCAN, DISTRICT ,CLERK
                                                                       x                               BY ~        SCM   1 ~PUTY
                                                                       x    IN AND FOR                                    y
                       vs.                                             x
                                                                       x    GREGG COUNTY, TEXAS
                                                                       x
                       FRED WRIGHT, JR.                                x    188TH JUDICIAL DISTRICT


                         MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGMENT

                        TO THE HONORABLE JUDGE OF SAID COURT:

                               COMES NOW FRED WRIGHT, JR., Defendant herein, by and through
                        his undersigned counsel for appeal, files this, his Motion for New Trial and
                        Motion in Arrest of Judgment pursuant to Rules 21 and 22, TEX. R. APP.
                        PROC., and respectfully showing unto the Court as follows:

                                                                  I.

                               The evidence offered by the State at the trial was legally insufficient to
                        prove the matters alleged by the State in its indictment by the applicable
                        burden of proof.

                                                                  II.

                               The judgment was contrary to the law and the evidence.

                                                                 Ill.

                                Defendant's "judicial confession" alone is legally insufficient to prove the
                       matters alleged in the indictment. Moreover, it does not satisfy the requirements of Art.
                       1.15, TEX. CODE CRIM. PROC. See, Menefee v. State, 287 S.W.3d 9 (Tex. Crim.
                       App. 2009); Puente v. State, 320 S.W.3d 352 (Tex. Crim. App. 2010).

                                WHEREFORE, PREMISES CONSIDERED, Defendant requests that the
                        Court set this matter for a hearing, that upon hearing that the Court grant a new trial
                        herein, and for such other and further relief to which the Defendant is entitled at law
                        and equity.
     .   --   ~   .
                                                               Respectfully submitted,


1
~

j
j
                                                               ~Attorney at Law
                                                                201 E. Methvin, Suite 102
                                                                P.O. Box 2226

I                                                               Longview, TX 75606
                                                                Email: dunn@texramp.net

I                                                               Tel. 903-757-6711
                                                                Fax 903-757-6712
                                                                State Bar No. 06244600
                                                                Counsel for Defendant


II                                                    CERTIFICATE OF SERVICE

                              I hereby certify that a true and correct copy of the above and foregoing
                      document was hand-delivered to the offices of Hon. Zan Colson Brown, Assistant
II                    District Attorney, Gregg County Courthouse, Longview, Texas on this I I
                      of September, 2015, and/or delivered via electronic tr                   ' '
                                                                                                     day

"